Citation Nr: 0825489	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  95-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for reflex sympathetic dystrophy of the left foot and 
ankle.  


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1982 to 
September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  Jurisdiction over the appeal has since been 
transferred to the Columbia, South Carolina VA RO.

In October 2002, the veteran had a hearing before a Member of 
the Board in Washington, D.C.  38 U.S.C.A. § 7107 (c) (West 
Supp. 2002).  A transcript of the hearing is of record.

The Board ordered internal development of the issue in 
January 2003.  When such development was invalidated by Court 
Order, the case was remanded to the RO in July 2003.  As the 
Member who held the veteran's hearing in October 2002 is no 
longer employed by the Board, the veteran was informed in an 
August 2005 notification letter of his right to another Board 
hearing prior to adjudication of his appeal, he requested an 
additional hearing, and the case was remanded in October 2005 
for appropriate development.  When notified of the hearing, 
the veteran submitted a statement in March 2006 withdrawing 
his request.

The case was subsequently returned to the Board and in May 
2006 the Board issued a decision.  This decision was vacated 
and remanded by the United States Court of Appeals for 
Veterans Claims in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that reflex sympathetic dystrophy of the 
left foot and ankle is worse than currently evaluated.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

It is unclear exactly what symptoms the veteran's reflex 
sympathetic dystrophy of the left foot and ankle is 
productive of and if the veteran has neurological 
manifestations of this disability at or above the left knee.  
Accordingly, the Board is of the opinion that further 
examination is needed to determine the current severity of 
the veteran's reflex sympathetic dystrophy of the left foot 
and ankle.  Specific instructions to the examiner are listed 
below.  

Turning to another matter, in May 2008 the veteran submitted 
a retainer agreement showing that he had retained a private 
attorney that will be "jointly representing" him with The 
American Legion.  A specific claim may be prosecuted at any 
one time by only one recognized organization, attorney, agent 
or other person properly designated to represent the 
appellant.  38 C.F.R. § 20.601 (2007).  The veteran's 
representation should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  Appellant 
is notified that he can only be 
represented by one organization or 
attorney as to a given claim.  Appropriate 
documentation concerning such 
representation should be associated with 
the claims file.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current level of severity of his 
service-connected reflex sympathetic 
dystrophy of the left foot and ankle.  The 
claims folder should be made available to 
the examiner for review prior to any 
opinion.  All pertinent tests should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to comment 
specifically on the following: 

(a)	Please describe the current 
symptoms attributable to reflex 
sympathetic dystrophy of the left foot 
and ankle. 
(b)	Is reflex sympathetic dystrophy of 
the left foot and ankle productive of 
symptoms at or above the left knee?  If 
so, please describe.  
(c)	Does the veteran have complete 
paralysis of the external popliteal 
nerve (common peroneal); foot drop and 
slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of 
foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot 
and toes? 
(d)	Does the veteran have complete 
paralysis of the external popliteal 
nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic 
organic changes including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve?
(e)	Does the veteran have loss of use 
of his left foot where no effective 
function remains other than that which 
would be equally served by an 
amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance?  Please 
base your opinion on and describe the 
actual remaining function and whether 
the acts of balance, propulsion, etc., 
could be accomplished equally well by 
an amputation stump with prosthesis. 

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
The AMC/RO should specifically consider 
whether the veteran is entitled to 
consideration of an extra-schedular rating 
under 38 C.F.R. § 3.321(b) (2007).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


